                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


     LONNIE BILLARD,


            Plaintiff,
                                                      Civil Action No. 3:17-cv-0011
            v.

     CHARLOTTE CATHOLIC HIGH
     SCHOOL, MECKLENBURG AREA
     CATHOLIC SCHOOLS, and ROMAN
     CATHOLIC DIOCESE OF CHARLOTTE,

            Defendants.




          PLAINTIFF’S SUPPLEMENTAL MEMORANDUM OF LAW
 IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 AND IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to this Court’s order dated July 16, 2020 (ECF No. 61), Plaintiff Lonnie Billard

submits this supplemental memorandum of law regarding the recent rulings in Bostock v.

Clayton Cty., Georgia, 140 S. Ct. 1731 (2020); Our Lady of Guadalupe Sch. v. Morrissey-Berru,

140 S. Ct. 2049 (2020); and Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania,

140 S. Ct. 2367 (2020), both in further support of Plaintiff’s Motion for Partial Summary

Judgment (ECF No. 26) and in opposition to Defendants’ Motion for Summary Judgment (ECF

No. 29).

                                      INTRODUCTION

       Plaintiff Lonnie Billard taught drama at Charlotte Catholic High School for more than a

decade and continued to work as a substitute teacher after retirement. Defendants have stipulated


                                                1

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 1 of 14
that the “ministerial exception” to Title VII coverage does not apply to Mr. Billard, and the

undisputed evidence establishes that he was a purely secular employee with no religious job

duties or functions. See Stipulation, ECF No. 28-1; Pl.’s Mem. in Support of Summary

Judgment, ECF No. 27 at 4. It is also undisputed that, after Mr. Billard decided to marry his

long-time partner, Defendants fired him “because he is a man who intended to, and did, marry

another man.” Compl. ¶ 32, ECF No. 1; Answer ¶ 32, ECF No. 8.

       The Supreme Court’s decision in Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731

(2020), establishes unequivocally that Defendants fired Mr. Billiard “because of [his] sex” in

violation of the plain terms of Title VII. 42 U.S.C. § 2000e-2(a)(1). Bostock did not resolve

whether a religious employer might have a viable statutory or constitutional defense to Title VII

claims of sexual orientation discrimination, but several members of the Court discussed the

scope of various defenses to Title VII claims in the majority, concurring, and dissenting opinions

in Bostock, 140 S. Ct. 1731; Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049

(2020); and Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367

(2020). Far from supporting Defendants’ assertions that, despite violating Title VII, they were

justified in discriminating against Mr. Billard, those various opinions all support Plaintiff’s

argument that none of Defendants’ asserted defenses apply to the facts of this case.

       For these reasons, more fully described below, and for the reasons set forth in Plaintiff’s

previous submissions, Mr. Billard’s motion for partial summary judgment with respect to

Defendants’ liability should be granted, and Defendants’ motion for summary judgment should

be denied.




                                                  2

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 2 of 14
I.     Bostock Confirms Mr. Billard’s Claim that Defendants Fired Him Because of His
       Sex and Violated Title VII.

       Bostock makes clear that when Defendants fired Mr. Billard because he is a man who

married another man, Defendants violated Title VII’s prohibition against firing or refusing to

hire “any individual. . . because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1). That

is because, as the Supreme Court explained in Bostock, “it is impossible to discriminate against a

person for being homosexual or transgender without discriminating against that individual based

on sex.” 140 S. Ct. at 1741.

       Consider, for example, an employer with two employees, both of whom are
       attracted to men. The two individuals are, to the employer’s mind, materially
       identical in all respects, except that one is a man and the other a woman. If the
       employer fires the male employee for no reason other than the fact he is attracted
       to men, the employer discriminates against him for traits or actions it tolerates in
       his female colleague. . . . [T]he individual employee’s sex plays an unmistakable
       and impermissible role in the discharge decision.

Id. at 1741-42. That is exactly what happened here. Defendants admit that they fired Mr. Billard

“because he is a man who intended to, and did, marry another man.” Compl. ¶ 32, ECF No. 1;

Answer ¶ 32, ECF No. 8. The fact that Mr. Billard is a man and not a woman thus played “an

unmistakable and impermissible role in the discharge decision.” Bostock, 140 S. Ct. at 1741-42.

See EEOC, What You Should Know: The EEOC and Protections for LGBT Workers (June 30,

2020), https://www.eeoc.gov/laws/guidance/what-you-should-know-eeoc-and-protections-lgbt-

workers (explaining that, under Bostock, “if an employer fires an employee because she is a

woman who is married to a woman, but would not do the same to a man married to a woman, the

employer is taking an action because of the employee’s sex because the action would not have

taken place but for the employee being a woman”).

       Bostock also makes clear that Defendants’ religious motivations for firing Mr. Billard do

not transform their actions from discrimination on the basis of sex to discrimination on the basis

                                                 3

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 3 of 14
of religion. To the contrary, “intentional discrimination based on sex violates Title VII, even if it

is intended only as a means to achieving the employer’s ultimate goal.” Bostock, 140 S. Ct. at

1742; cf. Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am., UAW v.

Johnson Controls, Inc., 499 U.S. 187, 199 (1991) (“Whether an employment practice involves

disparate treatment through explicit facial discrimination does not depend on why the employer

discriminates but rather on the explicit terms of the discrimination.”).

       In their prior summary judgment briefing, Defendants have attempted to reframe their

decision to fire Mr. Billard as based on his advocacy against the Church’s teachings on marriage

on Facebook, as opposed to his conduct in marrying a same-sex partner. Defs.’ Opp’n, ECF No.

33, at 6. But these assertions are contradicted by Defendants’ admissions in their Answer to the

Complaint and in their responses to Plaintiff’s requests for admission that Mr. Billard’s so-called

“advocacy” against the Church’s teachings consisted entirely of his “persisting in a same-sex

civil marriage.” See Answer ¶ 32, ECF No. 8 (admitting that Defendants fired Mr. Billard

“because he is a man who intended to, and did, marry another man”); Defs.’ Resp. to Req. for

Admis. No. 3, ECF No. 32-2 at 2 (“Plaintiff’s continuing public engagement in and advocacy for

conduct opposed to the fundamental moral tenets of the Roman Catholic faith— specifically,

persisting in a same-sex civil marriage —renders him ineligible for any substitute teaching

assignments.”) (emphasis added)). That is, his act of marrying his long-time partner was his sole

statement of “advocacy.”

       Defendants cannot avoid Title VII’s proscriptions by attempting to relabel Mr. Billard’s

announcement of his engagement to friends on Facebook as “advocacy.” Had Mr. Billard been a

woman who posted on Facebook that she was getting married to Mr. Billard’s husband,

Defendants would not have construed her engagement announcement to friends as “advocacy” of



                                                  4

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 4 of 14
against the Church’s teachings. It is impossible to label a person’s engagement announcement as

“advocacy” against the Church’s teachings about marriage without discriminating based on the

sex of the employee who is announcing their engagement. And when an employee’s sex is a

“but for” cause of the employer’s decision, “it’s irrelevant what an employer might call its

discriminatory practice, how others might label it, or what else might motivate.” Bostock, 140 S.

Ct. at 1744.

       In any event, there is no evidence in the record supporting Defendants’ assertion that

Defendants would have fired Mr. Billard or any other employee simply for posting a Facebook

message in support of a same-sex couple’s marriage. To the contrary, the undisputed evidence

showed that Defendants would not have fired someone for simply posting a positive Facebook

message about a same-sex couple’s marriage. Telford Dep. Tr. 23:24, ECF No. 28-5 (testifying

that that he would only have asked such an employee to talk to a priest). It was the act of

marrying that caused Mr. Billard’s termination.

II.    Bostock, Our Lady of Guadalupe, and Little Sisters Confirm that None of
       Defendants’ Statutory or Constitutional Defenses Apply Here.

       A.      Section 702

       Defendants have claimed in prior briefing that Section 702 of Title VII provides them a

statutory exemption for engaging in sex discrimination that is religiously motivated. Defs.’

Opp’n, ECF No. 33, at 8-11. But Section 702 merely allows religious employers to discriminate

“with respect to the employment of individuals of a particular religion.” 42 U.S.C.A. § 2000e-

1(a). It does not authorize discrimination based on sex.

       The recent Supreme Court decisions confirm that Section 702 does not provide a defense

to Defendants’ discrimination against Mr. Billard. In his Bostock dissent, Justice Alito

recognized that the Fourth Circuit and other lower courts have interpreted Section 702 to provide

                                                  5

      Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 5 of 14
“only narrow protection” that does not allow a religious employer to discriminate based on sex.

140 S. Ct. at 1781 & n.55 (Alito, J., dissenting) (citing Rayburn v. Seventh–Day Adventists, 772

F.2d 1164, 1166 (4th Cir. 1985)). Under the Fourth Circuit’s controlling precedent, Section 702

provides an exception only from Title VII’s prohibition against discrimination in employment on

the basis of religion; 702 “does not exempt religious organizations from Title VII’s provisions

barring discrimination on the basis of race, gender, or national origin.” Kennedy v. St. Joseph’s

Ministries, Inc., 657 F.3d 189, 192 (4th Cir. 2011); accord Rayburn, 772 F.2d at 1166 (“While

the language of § 702 makes clear that religious institutions may base relevant hiring decisions

upon religious preferences, Title VII does not confer upon religious organizations a license to

make those same decisions on the basis of race, sex, or national origin.”).

       As discussed in Plaintiff’s previous submissions, and noted by Justice Alito, the Fourth

Circuit’s interpretation of Section 702 in Rayburn and Kennedy is consistent with the

interpretations of every court that has addressed this question. 1 Defendants fail to cite any case

to the contrary. Instead, all of the authority cited by Defendants involved plaintiffs who sued for

religious discrimination (and not sex discrimination), 2 or plaintiffs who were fired or denied



1
 See, e.g., Boyd v. Harding Academy of Memphis, Inc., 88 F.3d 410, 413 (6th Cir. 1996)
(Section 702 “merely indicates that such institutions may choose to employ members of their
own religion without fear of being charged with religious discrimination. Title VII still applies,
however, to a religious institution charged with sex discrimination.”); accord EEOC v. Fremont
Christian Sch., 781 F.2d 1362, 1366 (9th Cir. 1986); EEOC v. Pac. Press Publ’g Ass’n, 676 F.2d
1272, 1276 (9th Cir. 1982); Herx v. Diocese of Fort Wayne-South Bend Inc., 48 F. Supp. 3d
1168, 1175-76 (N.D. Ind. 2014); Vigars v. Valley Christian Ctr.., 805 F. Supp. 802, 807 (N.D.
Cal. 1992).
2
  See Hall v. Baptist Mem’l Health Care Corp., 215 F.3d 618, 625 (6th Cir. 2000) (employee
fired for joining church that accepted gay people could not sue for religious discrimination);
Little v. Wuerl, 929 F.2d 944, 951 (3d Cir. 1991) (employee fired for remarrying without
obtaining annulment cannot sue for religious discrimination).



                                                  6

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 6 of 14
employment because of their views about abortion (and not because they were women who

opposed abortion instead of men who opposed abortion). 3 Defendants’ claim that Section 702

authorizes them to facially discriminate on the basis of race, sex, or national origin lacks any

support.

       B.      Church Autonomy

       As noted, Defendants have stipulated that Mr. Billard’s job was non-ministerial for

purposes of the ministerial exception to Title VII. See Stipulation, ECF No. 28-1. Even if

Defendants had not entered into that stipulation, however, the Supreme Court’s recent decisions

would confirm that Mr. Billard was not a ministerial employee. In Our Lady of Guadalupe, the

Supreme Court held that the ministerial exception extends to “teachers at religious schools who

are entrusted with the responsibility of instructing their students in the faith.” 140 S. Ct. at 2055.

The undisputed evidence here shows that Mr. Billard was a purely secular teacher who provided

no religious instruction. See Pl.’s Mem. in Support of Summary Judgment, ECF No. 27 at 4.

Indeed, the school administration prefers and expects that secular teachers like Mr. Billard avoid

discussing Catholic doctrine and leave those discussions to the teachers of religious subjects.

Telford Dep. Tr. 28:2-15, ECF No. 28-5.

       As Justice Alito further recognized in his Bostock dissent, the ministerial exception does

not apply to teachers like Mr. Billard even when they play visible roles in the school community.

140 S. Ct. at 1781 (Alito, J., dissenting) (“Two cases now pending before the Court present the



3
 See Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 141-42 (3d Cir.
2006) (employee who was fired because of her beliefs about abortion alleged she was punished
more harshly than men who opposed religious teachings on different issues such as the Iraq war);
Maguire v. Marquette Univ., 814 F.2d 1213, 1218 (7th Cir. 1987) (plaintiff who was not hired
because of her beliefs about abortion failed to show she would have been hired if she were a
man).

                                                  7

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 7 of 14
question whether teachers who provide religious instruction can be considered to be ‘ministers.’

But even if teachers with those responsibilities qualify, what about other very visible school

employees who may not qualify for the ministerial exception?”) (footnote omitted); Hosanna-

Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 204 (2012) (Alito, J.,

concurring) (recognizing that “a purely secular teacher would not qualify for the ‘ministerial’

exception”).

       Defendants nevertheless have asserted in prior briefing that the “church autonomy”

doctrine provides a broader right to fire employees based on sex regardless of whether those

employees serve in a ministerial position. Defs.’ Reply, ECF No. 35, at 5-6. The Fourth Circuit

says otherwise: “Where no spiritual function is involved, the First Amendment does not stay the

application of a generally applicable law such as Title VII to the religious employer unless

Congress so provides.” EEOC v. Roman Catholic Diocese of Raleigh, N.C., 213 F.3d 795, 801

(4th Cir. 2000); accord Little Sisters of the Poor, 140 S. Ct. at 2397 23 n.1 (2020) (Kagan, J.,

concurring in the judgment) (explaining that in the context of employment discrimination,

“[t]here is no general constitutional immunity, over and above the ministerial exception, that can

protect a religious institution from the law’s operation”). By stipulating that the ministerial

exception did not apply, Defendants admitted that Mr. Billard did not hold a position that

implicates principles of church autonomy. See Our Lady of Guadalupe, 140 S. Ct. at 2060

(explaining that “a component of [church] autonomy is the selection of the individuals who play

certain key roles”) (emphasis added). A substitute teacher of secular subjects is not in a “key

role” for purposes of church autonomy. 4



4
  Defendants rely on Bryce v. Episcopal Church in the Diocese of Colorado, 289 F.3d 648, 659
(10th Cir. 2002), but the question in that case was not whether defendants could fire a non-


                                                  8

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 8 of 14
       C.      The Religious Freedom Restoration Act.

       In Bostock, the majority opinion noted that the Religious Freedom Restoration Act

(“RFRA”) “might supersede Title VII’s commands in appropriate cases,” leaving that question

open “for future cases.” 140 S. Ct. at 1754 (emphasis added). But for all the reasons set forth in

Plaintiff’s previous submissions, RFRA does not provide a viable defense here.

       First, RFRA is inapplicable because “[t]he plain language [of the statute] is clear that

RFRA only applies when the government is a party.” Listecki v. Official Comm. of Unsecured

Creditors, 780 F.3d 731, 737 (7th Cir. 2015); accord Gen. Conf. Corp. of Seventh-Day

Adventists v. McGill, 617 F.3d 402, 411 (6th Cir. 2010); Tomic v. Catholic Diocese of Peoria,

442 F.3d 1036, 1042 (7th Cir. 2006). And even if the statutory language were ambiguous

enough to justify an inquiry into it, RFRA’s legislative history is exclusively focused on cases

and claims in which the government is a party to a proceeding. Listecki, 780 F.3d at 737. 5




ministerial employee in violation of Title VII. That question was not before the court because, as
a “youth pastor,” the plaintiff in Bryce was a ministerial employee who could not challenge the
church’s decision to terminate her employment. See Bryce v. Episcopal Church in the Diocese
of Colorado, 121 F. Supp. 2d 1327, 1341-42 (D. Colo. 2000). Because she could not challenge
her termination, the plaintiff instead attempted to challenge the church’s speech as form of
sexual harassment. Id. at 1342. Specifically, the plaintiff argued that the church’s “offensive
and harassing statements about homosexuals,” created a hostile work environment. Bryce, 289
F.3d at 657. In response, the Tenth Circuit held that the church’s speech about its own religious
doctrine was protected by the church autonomy doctrine. That holding has no bearing on this
case because Mr. Billard is not challenging Defendants’ speech about homosexuality; he
challenges the Defendants’ actions in firing him.
5
  Defendants rely on Hankins v. Lyght, 441 F.3d 96 (2d Cir. 2006), but that decision has been
rejected by other circuits, and even by subsequent panels of the Second Circuit itself. See
Rweyemamu v. Cote, 520 F.3d 198, 203 & n.2 (2d Cir. 2008) (expressing “doubts about
Hankins’s determination that RFRA applies to actions between private parties” and concluding
that RFRA should not apply to purely private disputes “regardless of whether the government is
capable of enforcing the statute at issue”).

                                                 9

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 9 of 14
       Defendants make a policy argument that “limiting RFRA’s application only to suits in

which the government is a formal party to the action would lead to the perverse outcome in

employment discrimination cases where RFRA’s applicability would turn on whether the EEOC,

which has the power to enforce Title VII, elected to bring suit itself or sought to intervene.”

Defs.’ Opp’n, ECF No. 33, at 15. But Bostock makes clear that courts may not disregard a

statute’s plain text based on disapproval of allegedly “undesirable policy consequences.”

Bostock, 140 S. Ct. at 1753. “[C]ontentions about what . . . the law was meant to do, or should

do, [do not] allow us to ignore the law as it is.” Id. at 1745. If Defendants believe that the plain

text of RFRA leads to a “perverse outcome,” their remedy lies with Congress.

       Second, even if RFRA applied to this case, Mr. Billard’s claims easily satisfy RFRA’s

test because Title VII is narrowly tailored to serve the government’s compelling interest in

protecting employees from discrimination based on sex. Defendants have argued previously that

even if there is a compelling governmental interest in prohibiting employment discrimination

based on sex, there is no compelling governmental interest in applying Title VII’s prohibitions

specifically to the non-ministerial employees of a religiously affiliated school. Defs.’ Opp’n,

ECF No. 33, at 19-20. But the Fourth Circuit has already rejected that argument—twice—in

cases decided under the strict-scrutiny test that RFRA codified into law.

       In Rayburn, the Fourth Circuit explained that “[a]s Title VII is an interest of the highest

order, courts have held that Title VII properly applied to the secular employment decisions of a

religious institution, such as those relating to a secular teacher in a church-approved school.” 772

F.2d at 1169. And in Dole v. Shenandoah Baptist Church, the Fourth Circuit held that protecting

non-ministerial employees from sex discrimination in church-affiliated schools is an interest “of




                                                 10

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 10 of 14
the highest order” and “a less restrictive means of attaining its aims is not available.” 899 F.2d

1389, 1398 (4th Cir. 1990). This Court, and these Defendants, are bound by those decisions.

       As in Rayburn and Dole, Mr. Billard’s right to be free from sex discrimination in

employment under Title VII is a compelling interest of the highest order. See EEOC v. R.G. &.

G.R. Harris Funeral Homes, Inc., 884 F.3d 560, 593 (6th Cir. 2018) (“The undisputed record

demonstrates that Stephens has been and would be harmed by the Funeral Home's discriminatory

practices in this case, and the [government] has a compelling interest in eradicating and

remedying such discrimination.”); cf. Masterpiece Cakeshop, Ltd. v. Colorado Civ. Rights

Comm’n, 138 S. Ct. 1719, 1727 (2018) (“[T]he laws and the Constitution can, and in some

instances must, protect [same-sex couples] in the exercise of their civil rights. The exercise of

their freedom on terms equal to others must be given great weight and respect by the courts.”).

       Defendants also argue that, under Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682

(2014), applying Title VII is not the least restrictive means for advancing the governmental

interest of protecting individuals from sex discrimination. See Defs.’ Opp’n, ECF No. 33, at 19-

20. But—unlike the plaintiffs in Hobby Lobby—Defendants do not propose any less restrictive

alternative that “equally furthers the Government’s interest” in protecting Mr. Billard from sex

discrimination. 573 U.S. at 738 (Kennedy, J., concurring); accord id. at 693 (majority opinion)

(explaining that, under the less restrictive alternatives, the negative impact on Hobby Lobby’s

employees “would be precisely zero”). Defendants simply argue that their free exercise

interests automatically trump the government’s compelling interests in protecting Mr. Billard

from discrimination.

       RFRA does not provide Defendants such blanket immunity or “hoist automatically

[Defendants’] religious interests above other compelling governmental concerns.” Harris



                                                 11

     Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 11 of 14
Funeral Homes, 884 F.3d at 593. Rather, when the government’s interests are compelling and its

actions are narrowly tailored to those interests, RFRA specifically recognizes that “government

may substantially burden a person’s exercise of religion.” 42 U.S.C.A § 2000bb–1(b) (emphasis

added). Defendants have complete freedom to hire and fire ministerial employees, and to hire

and fire employees without facing liability for religious discrimination under Section 702, but

when they opt to enter the commercial marketplace to hire non-ministerial employees to perform

purely secular functions, then Congress has a compelling interest in protecting each and every

one of those employees from discrimination on the basis of sex, and Title VII is “precisely

tailored to achieve that critical goal.” Hobby Lobby, 573 U.S. at 733.

                                         CONCLUSION

       For all these reasons—and for the reasons discussed in Plaintiff’s previous submissions—

Plaintiff’s motion for partial summary judgment should be granted, and Defendants’ motion for

summary judgment should be denied.



Dated: August 7, 2020                        Respectfully submitted,

                                                 /s/ Joshua A. Block

                                             S. Luke Largess (NC Bar # 17486)
                                             Tin Fulton Walker & Owen PLLC
                                             301 East Park Avenue
                                             Charlotte, NC 28202
                                             Telephone: (704) 338-1220
                                             Facsimile: (704) 338-1312

                                             Irena Como (NC Bar #51812)
                                             American Civil Liberties Union
                                             of North Carolina Legal Foundation
                                             PO Box 28004
                                             Raleigh, NC 27611
                                             Telephone: (919) 834-3466
                                             Facsimile: (866) 511-1344

                                                12

    Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 12 of 14
                              Joshua A. Block (pro hac vice)
                              Brian Hauss (pro hac vice)
                              American Civil Liberties Union
                              Foundation
                              125 Broad Street, 18th Floor
                              New York, NY 10004
                              Telephone: (212) 549-2604
                              Facsimile: (212) 549-2652

                              Elizabeth O. Gill (pro hac vice)
                              American Civil Liberties Union
                              Foundation
                              39 Drumm Street
                              San Francisco, CA 94111
                              Telephone: (415) 621-2493
                              Facsimile: (415) 255-8437

                              Counsel for Plaintiff




                                13

Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 13 of 14
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed a copy of forgoing document with

the Clerk of Court using the CM/ECF system. All participants in the case are registered CM/ECF

users and are hereby served through the CM/ECF system.

Dated: August 7, 2020
                                             /s/Joshua A. Block
                                             Joshua A. Block




                                                14

    Case 3:17-cv-00011-MOC-DCK Document 62 Filed 08/07/20 Page 14 of 14
